Citation Nr: 0114150	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic organic 
brain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
1999.  That RO decision denied service connection for 
residuals of Agent Orange exposure, and denied the veteran's 
application to reopen a claim for service connection for 
post-traumatic organic brain syndrome.  The veteran's notice 
of disagreement received in October 1999 was interpreted as 
pertaining to both issues, and, accordingly, a statement of 
the case addressing both issues was furnished in October 
1999.  However, in his substantive appeal, received in April 
2000, the veteran indicated that he was only appealing the 
issue of whether new and material evidence has been received 
to reopen the claim of service connection for organic brain 
syndrome.  Accordingly, as the veteran did not perfect an 
appeal as to the issue of service connection for residuals of 
Agent Orange exposure by the submission of a substantive 
appeal, that issue is not on appeal and will not be addressed 
by the Board. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.200 (1999); see Roy v. Brown, 5 Vet.App. 554 (1993).  The 
only issue properly on appeal is whether new and material 
evidence has been received to reopen a claim of service 
connection for organic brain syndrome.


REMAND

The veteran maintains that his current organic brain syndrome 
is due to brain damage allegedly sustained in a motor vehicle 
accident in service in 1970.  Service medical records note 
the 1970 vehicle accident, during which he sustained 
fractures of the mandible and maxilla and a lacerated lip 
(residuals of which are now service connected), but no brain 
damage in that incident is shown.  Post-service records 
include a history of a head injury or injuries in about 1985-
1987, although the veteran has not submitted complete medical 
records of the post-service injury(ies).

Service connection for residuals of head trauma with brain 
damage was denied by the RO in September 1990.  A subsequent 
application by the veteran to reopen a claim for post-
traumatic organic brain syndrome was denied by the RO in 
April 1995.  Those decisions are final, although the claim 
may be reopened and again considered if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000). 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  The VCAA is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Id.  VA regulations related 
to the VCAA have yet to be enacted, and at present it is 
unclear what, if any, duty to assist requirements apply to an 
application to reopen a claim for service connection, 
particularly as the VCAA does not abrogate the requirement 
that new and material evidence be submitted to reopen a 
previously denied claim.  VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A(f)).  Nonetheless, it is the 
Board's judgment that additional relevant documents 
identified in the record should be obtained prior to a 
determination as to whether new and material evidence has 
been submitted to reopen a claim for service connection for 
post-traumatic organic brain syndrome

In his October 1998 application to reopen the claim for 
service connection, the veteran noted that he had been 
receiving Social Security Administration (SSA) disability 
benefits since 1992, and he asked that related records be 
obtained in support of his application.  The veteran also 
submitted an October 1998 letter from Michael McLarnon, M.D., 
who had treated him since 1994; this doctor opined that the 
veteran's organic brain syndrome was due to a head 
injury/concussion (although the doctor did not say when such 
occurred).  The veteran stated that he had an appointment 
scheduled for November 1998 at the VA Medical Center (VAMC) 
in Montgomery, and requested that those records be obtained.  
In several items of correspondence, the veteran has 
specifically requested that other items of evidence be 
obtained.  In the judgment of the Board, an effort should be 
made to obtain identified records.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for a head injury or organic 
brain syndrome since his military service, 
to specifically include all treatment 
associated with reported injury(ies) in 
about 1985-1987.  The RO should then 
obtain copies of all related clinical 
records (initial examination and patient 
histories, etc.) from the identified 
sources.  This includes, but is not 
limited to, all records, not already in 
the claims folder, from the Montgomery 
VAMC, and from Drs. Michael McLarnon, 
Howel W. Slaughter, Jr., and Stephen W. 
Edmondson.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all related 
SSA decisions.  

3.  The RO should then review the issue of 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for post-traumatic organic 
brain syndrome.  If the benefit is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




